Name: Council Regulation (EEC) No 3616/82 of 10 December 1982 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and Malaysia on trade in textile products consequent on the accession of the Hellenic Republic to the Communityn
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 82 Official Journal of the European Communities No L 382/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3616/82 of 10 December 1982 on the conclusion of the Additional Protocol to the Agreement between the European Economic Community and Malaysia on trade in textile products consequent on the accession of the Hellenic Republic to the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, on trade in textile products, consequent on the accession of the Hellenic Republic to the Community, is hereby approved on behalf of the Community . The text of the Protocol is annexed to this Regulation Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 1 13 thereof, Having regard to the recommendation from the Commission, Whereas it is necessary to approve the Additional Protocol to the Agreement between the European Economic Community and Malaysia on trade in textile products to take account of the accession of the Hellenic Republic to the Community, Article 2 The President of the Council shall give the notifi ­ cation provided for in Article 4 of the Additional Protocol ('). HAS ADOPTED THIS REGULATION : Article 3 Article 1 The Additional Protocol to the Agreement between the European Economic Community and Malaysia This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 December 1982 . For the Council The President G. FENGER M0LLER (') The date of entry into force of the Protocol will be published in the Official Journal ofthe European Com ­ munities by the General Secretariat of the Council .